Citation Nr: 0922023	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  93-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for low back 
disability characterized as disc disease of the lumbosacral 
spine with strain, evaluated as noncompensably disabling 
prior to April 14, 1988, as 10 percent disabling from April 
14, 1988, until November 26, 1990, and as 20 percent 
disabling from January 1, 1991, with a temporary total rating 
in effect from November 26, 1990, until January 1, 1991.

2.  Entitlement to service connection for a bilateral eye 
disorder.

3.  Entitlement to service connection for a dental disorder.

4.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1986 until March 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1989 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California, that implemented a June 1989 Board decision 
granting service connection for a lumbar spine disability.  
The July 1989 rating action assigned a noncompensable 
evaluation for "low back pain," effective March 31, 1987.  

This matter is also on appeal from a March 2003 rating 
decision of the RO in Waco, Texas, which denied claims of 
entitlement to service connection for left foot, bilateral 
eye, and dental disorders.  

The issues on appeal were previously denied by the Board in a 
March 2006  decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to an October 2007 Joint Motion for 
Remand, the denials have been vacated by the Court and 
remanded to the Board.

It is recognized that, when previously before the Board in 
March 2006, the left foot, bilateral eye, and dental claims 
were characterized as involving the question of whether new 
and material evidence had been received to reopen the claims.  
As will be discussed in the body of the decision, however, 
the Board determines that the initial March 2003 rating 
decision on these issues never became final, obviating the 
need for new and material analysis.  

It is further observed that the Veteran provided testimony 
before the Board in a January 2005 hearing addressing the 
issues presently on appeal.  Such hearing was conducted by a 
Veteran's Law Judge who is no longer employed at the Board.  
In a December 2008 communication, the Veteran was informed of 
this fact and was further apprised of his right to a new 
hearing if he so desired.  The letter indicated that if no 
response was received within 30 days, it would be assumed 
that he did not wish to have another hearing.  The Veteran 
did not respond to that letter and thus no hearing request is 
deemed to be pending.  


The issue of entitlement to service connection for a left 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 14, 1988, the competent evidence fails to 
demonstrate any symptomatology referable to the Veteran's 
service-connected low back disability.

2.  From April 14, 1988, to November 26, 1990, the competent 
evidence demonstrates no more than mild limitation of lumbar 
motion, without showing of structural abnormalities of the 
spine, muscle spasm, or intervertebral attacks more than mild 
in degree.

3.  From January 1, 1991, the competent evidence demonstrates 
no more than moderate limitation of lumbar motion, with spasm 
but without significant structural abnormality indicative of 
severe lumbosacral strain, and with no more than moderate 
symptoms of intervertebral disc syndrome; there is no showing 
of incapacitating episodes requiring bed rest prescribed by a 
physician and there is no evidence of ankylosis.

4.  The service records show complaints of blurred vision and 
light sensitivity associated with dizzy spells, and indicate 
one instance of treatment for conjunctivitis, but there is no 
showing of chronic eye disability in service; the separation 
examination was normal and the first post-service evidence of 
eye disorders is shown over a decade later, with no competent 
opinion relating such disorders to active service.

5.  The competent evidence does not demonstrate in-service 
dental trauma.  

6.  The Veteran did not file an application for outpatient 
dental treatment within 90 days from his discharge from 
active duty.  


CONCLUSIONS OF LAW

1.  Prior to April 14, 1988, the criteria for entitlement to 
an initial compensable rating for disc disease of the 
lumbosacral spine with strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002).

2.  From April 14, 1988, to November 26, 1990, the criteria 
for entitlement to an initial rating in excess of 10 percent 
for disc disease of the lumbosacral spine with strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002).

3.  From January 1, 1991, the criteria for entitlement to an 
initial rating in excess of 20 percent for disc disease of 
the lumbosacral spine with strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (as in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002, until September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).

4.  A bilateral eye disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

5.  A service-connectable dental disability for compensation 
purposes was not incurred in or aggravated by active service, 
and the criteria for entitlement to service connection for 
outpatient treatment purposes have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's increased rating claim arises from an appeal of 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  In any event, it is noted that 
a February 2004 VCAA letter was sent to the Veteran, and that 
from such communication, along with the statement of the case 
and supplemental statements of the case, a reasonable person 
should have understood what was required to substantiate the 
claim.  Moreover, in the Veteran's hearing testimony, he 
discussed how his lumbar disability affected his daily life 
and employment, demonstrating actual knowledge of the types 
of evidence to further his claim.  For these reasons, it is 
concluded that the Veteran has had a meaningful opportunity 
to participate in the processing of the claim and that no 
unfair prejudice will result from the present adjudication.  

Regarding the service connection claims being finally decided 
at this time, the Veteran was sent a letter in October 2003 
that provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  

The Board acknowledges that, in the present case, notice was 
not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Here, the October 2003 letter, followed by readjudication of 
the claim in August 2004, is found to cure the timing defect.  
It is further noted that, regarding the Dingess requirements, 
such notice was never provided; however, as the instant claim 
denies the claims of entitlement to service connection for 
eye and dental disorders, no rating percentage or effective 
date will be assigned.  Accordingly, the notice deficiency as 
to Dingess is found to be moot and does not affect the 
essential fairness of the adjudication.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record, 
including testimony provided at hearings before the RO and 
before the Board.  Such statements have been carefully 
reviewed and the Board concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
I.  Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As is the case here, where the appeal arises from the initial 
assignment of a disability rating, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is claiming entitlement to a higher initial 
rating for a lumbar spine disability.  Such disability has 
been rated as noncompensable from March 31, 1987, until April 
14, 1988.

From April 14, 1988, until November 26, 1990, a 10 percent 
rating is in effect.  

From January 1, 1991, a 20 percent rating is in effect, 
excluding the period from November 26, 1990, until January 1, 
1991, during which time a total temporary rating was awarded.

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the pre-amended version 
of the rating schedule, as in effect prior to September 23, 
2002, can serve as a basis for an increased rating over any 
portion of the rating period on appeal.  

When initially implemented in July 1989, the Veteran's low 
back disability had been evaluated pursuant to Diagnostic 
Code 5295.  As then in effect, that code section provides a 
noncompensable rating where the evidence demonstrates 
lumbosacral strain with slight subjective symptoms only.  
Where the evidence shows characteristic pain on motion, a 10 
percent rating is warranted.  If there is a showing of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, then a 20 percent 
evaluation applies.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Prior to April 14, 1988, the record does not reveal any 
medical findings demonstrating symptomatic lumbar strain.  
Accordingly, Diagnostic Code 5295 does not enable a 
compensable evaluation for that time period.  Similarly, 
Diagnostic Code 5295 does not enable a rating in excess of 10 
percent from April 14, 1988, to January 1, 1991.  In this 
regard, it is acknowledged that VA clinical records dated 
from April 1988 to December 1990 reveals numerous complaints 
of low back pain, radiating to the lower extremities and 
worsened with prolonged standing or sitting.  Such reports 
reflected diffuse lumbar tenderness.  As indicated in an 
April 1988 report, however, there were no structural 
abnormalities of the spine and no muscle spasms.  Another 
report dated that same month indicated normal muscle bulk and 
tone.  A December 1990 record again noted that no abnormality 
of the spine had been detected.  

Finally, the competent evidence of record beginning January 
1, 1991, fails to support assignment of a rating in excess of 
20 percent based on the criteria of Diagnostic Code 5295.  In 
so finding, the Board recognizes a finding of lordosis, noted 
in an August 1992 VA examination report.  That same report, 
however, noted there were no fixed deformities, and a 
subsequent private record dated in February 2003 showed 
normal lordosis, as did the most recent VA examination in May 
2004.  

The evidence during the period in question does reveal muscle 
spasms, as indicated upon VA examinations in August 1992, 
July 1998, and April 1999, and in a September 2002 VA 
outpatient record.  Additionally, a private treatment report 
dated in August 1998 revealed that the Veteran wore a back 
girdle.  Further, the Veteran endorsed muscle spasms at a 
December 2001 videoconference haring before the Board (in 
conjunction with another claim no longer in appellate 
status).  The record, however, does not demonstrate that 
muscle spasms are a continuous symptom of the low back 
disability, as in fact such muscle spasm was not shown upon 
VA examination in March 1999 or in May 2004.  In any event, 
none of the evidence demonstrates spasms of such severity as 
to warrant the next-higher 40 percent evaluation under 
Diagnostic Code 5295.  Similarly, as detailed above, the 
postural findings also fail to warrant an increased 
evaluation for any portion of the rating period on appeal.

The Board will now consider whether an increased evaluation 
is justified under any alternate diagnostic codes in effect 
prior to the amendments to the rating schedule.  
In this regard, Diagnostic Code 5292, for limitation of 
motion of the lumbar spine, affords a 10 percent rating for 
slight limitation.  Where the evidence demonstrates moderate 
limitation, a 20 percent rating applies.  Finally, where 
severe limitation is shown, a 40 percent rating is warranted.  
Moreover, in considering limitation of lumbar motion, it is 
noted that normal flexion is to 90 degrees, normal extension, 
lateral flexion and rotation is to 30 degrees.  38 C.F.R. 
§ 4.71a, Plate V.

In this case, the record is devoid of any evidence prior to 
April 14, 1988, that would support a compensable rating for 
the low back on the basis of limitation of motion.  Indeed, 
the evidence prior to this date does not contain range of 
motion findings.  Accordingly, an increased rating is not 
warranted under Diagnostic Code 5292 prior to April 14, 1988.  

As of April 14, 1988, a 10 percent evaluation is in effect.  
The competent evidence does not show moderate limitation of 
motion between April 14, 1988, and January 1, 1991, such as 
to enable assignment of the next-higher 20 percent rating.  
In so finding, it is acknowledged that the Board must also 
consider additional functional limitation due to factors such 
as pain, weakness, fatigability, and incoordination in 
evaluating musculoskeletal disabilities.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, it is recognized that the clinical 
reports throughout the period in question reveal consistent 
complaints of low back pain, at times described as severe and 
constant.  There is, however, no showing that such pain 
resulted in additional functional limitation such that his 
disability picture is most analogous to the next-higher 20 
percent evaluation.  In fact, although his gait was reported 
as antalgic in an April 1990 report, it was noted that the 
Veteran walked remarkably well for the type of pain 
discussed.  No other evidence demonstrates moderate 
limitation of motion, or disability comparable therewith, 
during the relevant time period.  Accordingly, Diagnostic 
Code 5292 cannot afford an increased rating between April 14, 
1988, and January 1, 1991.   

The Board must now determine whether the evidence from 
January 1, 1991, forward entitles the Veteran to a rating in 
excess of 20 percent based on limitation of motion.  In this 
regard, VA examination in August 1992 did not contain any 
range of motion findings because the Veteran claimed that he 
was unable to perform any of the movements.  There was 
objective evidence of pain, even without movement.  An April 
1993 VA examination revealed flexion to 30 degrees, extension 
to 7 degrees, and lateral bending to 15 degrees.  There was 
lumbosacral tenderness and the Veteran moaned in pain with 
light palpation.  The examiner stated that some of the 
objective symptoms indicated lesser degree of disability than 
the subjective complaints suggested.

An April 1994 VA outpatient record showed that the Veteran 
had full range of motion of the lumbar spine.  

The record next includes a July 1998 VA examination, 
revealing forward flexion of the lumbar spine to 20 degrees, 
limited by low back pain.  Lateral rotation was limited by an 
estimated 30 percent due to pain.  A VA neurologic 
examination in April 1999 did not contain complete range of 
motion findings due to the Veteran's refusal to attempt such 
maneuvers.  The examiner did note that, from observing the 
Veteran rise from a chair, he appeared to have 30 percent 
limitation of lumbar flexion.  A March 1999 orthopedic 
examination indicated flexion, extension, lateral bending, 
and rotation all limited to 5 degrees.  The examiner, 
however, expressed the belief that such limitation was 
voluntary and did not appear to be appropriately limited by 
pain, weakness, and fatigue.  Moreover, the Veteran showed no 
evidence of functional loss in terms of his ability to stand, 
walk, bear weight, or perform other ordinary activities.  The 
examiner further remarked that there was no basis to believe 
that the Veteran experienced significant flare-ups of pain.  

A February 2003 private record indicated a major loss of 
movement in flexion, extension, and side gliding, but did not 
include specific range of motion findings measured in 
degrees.  

VA examination in May 2004 showed flexion from 0 to 25 
degrees, extension from 0 to 4 degrees, lateral flexion from 
0 to 10 degrees bilaterally, left lateral rotation from 0 to 
12 degrees, and right lateral rotation from 0 to 15 degrees. 
There was significant guarding due to pain throughout the 
range of motion exercises, but there was no diminished motion 
with repetitive movement.  There was also no evidence of 
fatigue, weakness, lack of endurance or instability of the 
spine.  Moreover, the examiner commented that the limitation 
of motion was due to the Veteran's apprehension in moving the 
spine and that such limitation could not be explained or 
supported by the medical findings upon physical examination.  

In reviewing the pertinent evidence, as detailed above, the 
Board finds that assignment of a rating in excess of 20 
percent for the low back disability based on the criteria for 
limitation of motion under Diagnostic Code 5292 is not 
warranted.  In so finding, it is acknowledged that the 
numeric range of motion findings do appear, on their face, to 
indicate severe limitation of motion.  Moreover, the 
examination reports and clinical treatment records repeatedly 
reflect complaints of low back pain.  For example, the Board 
recognizes a January 1994 VA clinical record, in which the 
Veteran stated that he had no pain free days and that his 
symptoms worsened with daily activities such as standing, 
sitting, bending and walking.  He rated his pain as 100 out 
of 100.  Moreover, at the May 2004 VA examination, the 
Veteran reported flare-ups of back pain occurring 
approximately 20 days per month.  

The Veteran also endorsed low back pain at an RO hearing 
dated in March 2000 and in Board hearings dated in December 
1993, December 2001 and January 2005.  At the December 1993 
hearing he stated that he used a TENS unit to manage his 
symptoms, and reported doing daily physical therapy at home.  
He reported that he had difficulty sitting due to his back 
disability.  At his March 2000 hearing, he noted that he was 
unable from performing many activities of daily living due to 
his back disability.  For example, he could not push a 
lawnmower or take out the trash, and also experienced pain 
from getting out of bed.  At the December 2001 hearing, the 
Veteran indicated that he needed assistance tying his shoes 
because of his lumbar symptomatology.  At the most recent 
hearing in January 2005, the Veteran reported that his back 
pain required bed rest and prevented him from functioning.  
He asserted that such episodes occurred daily, and lasted 
from 5 to 10 minutes.  Moreover, the July 1998 VA examination 
report indicated his use of a back brace.

Despite the objective findings showing very limited range of 
motion, and despite the consistent pain complaints, the next-
higher 40 percent rating is not justified here.  In so 
finding, the Board recognizes that the Veteran is competent 
to report that he experiences back pain, which is capable of 
lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  In 
adjudicating his claim, however, the Board must evaluate the 
veteran's credibility. See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005). 

In this case, the Veteran's assertions as to the severity of 
his low back pain, and his degree of effort in performing 
range of motion testing, are found to be unreliable.  Indeed, 
the record here contains probative evidence strongly 
suggesting that the Veteran's degree of limitation has been 
exaggerated.  Indeed, the April 1993, March 1999 and May 2004 
VA examination reports all contain findings that the 
Veteran's complaints and range of motion performance were not 
congruent with the other objective findings.  Because these 
opinions were offered following a review of the record and 
after a thorough examination of the Veteran, they are found 
to be highly probative.  Discounting the range of motion 
results from those examinations, the remainder of the 
evidence, as previously described, reveals range of motion 
findings indicating no more than moderate limitation of 
motion, and thus the disability picture is adequately 
reflected by the 20 percent evaluation already in effect 
during the period in question.  The February 2003 private 
report showing "major loss" of motion is not detailed 
enough to determine the true degree of severity in this case, 
given the absence of specific measurements in degrees, 
coupled with other evidence suggesting that the Veteran's own 
reported pain levels are unreliable.  

For the foregoing reasons, then, Diagnostic Code 5292 does 
not serve as a basis for an increased rating for the service-
connected low back disability over any portion of the rating 
period on appeal.

The Board will next contemplate whether the pre-amended 
version of Diagnostic Code 5293 could enable an increased 
rating here. 

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
as it existed prior to September 23, 2002, a noncompensable 
rating applies where the symptoms are cured, post-operation.  
A 10 percent rating is warranted where the evidence 
demonstrates mild symptoms of intervertebral disc syndrome.  
A 20 percent evaluation is warranted for intervertebral disc 
syndrome productive of moderate impairment, with recurring 
attacks.  A 40 percent evaluation is for application in the 
case of severe impairment with recurring attacks, with 
intermittent relief.  Finally, a 60 percent evaluation is 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

The Board has reviewed the record and finds no support for a 
compensable rating under the pre-amended version of 
Diagnostic Code 5293 for the period before April 14, 1988.  
Indeed, the record is devoid of any evidence of neurologic 
low back symptomatology prior to that date.  

The evidence also fails to indicate entitlement to a rating 
in excess of 10 percent under the pre-amended criteria of 
Diagnostic Code 5293 for the period from April 14, 1988, to 
January 1, 1991.  For example, an April 1988 VA report showed 
normal deep tendon reflexes.  Babinski sign was also normal.  
A May 1989 VA outpatient record indicates that sensation was 
intact.  Straight leg test was questionable and motor 
strength was 5/5 in the quads and hip flexors.  

The Board does acknowledge evidence revealing some neurologic 
deficit during the period in question.  Specifically, a May 
1989 VA clinical note showed that deep tendon reflexes were 
3+ in the knees and 1+ in the right ankle.  Additionally, a 
July 1989 VA report indicated a positive straight leg raise.  
In April 1990, he reportedly was unable to feel light touch 
in the left lower extremity.  He was, however, able to 
partially discriminate between sharp and dull sensation.  
Lower extremity weakness was noted at that time.  Positive 
straight leg raise was again noted in November 1990 and 
December 1990.  Overall, however, such evidence demonstrates 
a disability picture that is found to be commensurate with 
mild intervertebral disc syndrome.  Such mild symptoms have 
already been contemplated by the 10 percent rating in effect 
throughout the period in question.  Moreover, this conclusion 
is not altered by evidence indicating severe tenderness in 
the lumbar spine, which is determined to relate to the 
orthopedic component of the low back disability, contemplated 
under the Diagnostic Codes previously discussed.  

Next, the Board will address whether a rating in excess of 20 
percent is warranted from January 1, 1991, under the pre-
amended version of Diagnostic Code 5293.  In this regard, a 
March 1991 VA outpatient treatment report indicated 
complaints of low back pain radiating to the lower 
extremities, with associated numbness and tingling.  Similar 
complaints were again raised in August 1991, at which time 
sensation was noted to be objectively intact.  Motor strength 
was 4/5 in both legs, and deep tendon reflexes were 1+ 
symmetrically.  Radicular pain was again noted in a January 
1992 treatment note.  Subsequent VA records dated in 1992 
show continuing reports of radicular pain.  

VA examination in August 1992 noted a questionably positive 
straight leg raise bilaterally.  Deep tendon reflexes were 
exaggerated bilaterally, and motor strength in both legs was 
good.  Babinski was negative and there was blunting over both 
thighs.  The examiner commented that the neurologic findings 
were not consistent with any specific radiculopathy or 
sciatica ad, as a result, a separate neurologic examination 
was recommended.  Such examination was performed in April 
1993.  At that time, the Veteran stated that both legs were 
weak and prone to giving away.  He also endorsed numbness and 
paresthesias in both legs.  Objectively, position sense 
appeared to be decreased in both feet and there was 
hypesthesia of both lower extremities from the hips down.  

A February 1993 VA record revealed that the Veteran could not 
straight leg raise.  Deep tendon reflexes were intact and 
sensory examination was grossly intact at that time.

An April 1997 VA record reflected treatment for radiating 
back pain.  Such radiating pain does not appear to be 
constant, however, as the Veteran stated that his low back 
pain did not radiate in a subsequent December 1997 VA 
treatment record.  

Upon VA examination in July 1998, the Veteran had a 
bilaterally positive Lasegue's sign at 20 degrees.  The 
examiner found no evidence compatible with L4-L5 or L5-S1 
sensory radiculopathy, although right foot drop was noted as 
being "presumably (attributable) to degenerative joint and 
degenerative disk disease of the lumbosacral spine."  

VA examination in March 1999 showed negative straight leg 
raise bilaterally.  Motor strength was normal (5/5) 
throughout both lower extremities.  Reflexes were also 
normal.  There was decreased sensation to light touch on the 
left foot.  Upon additional VA neurologic examination in 
April 1999, the Veteran did not allow straight leg raise to 
be tested.  Lower strength was 5/5 and symmetrical.  The 
Veteran reported subjective loss of sensation over the 
lateral aspect of both lower extremities, both above and 
below the knees.  Vibratory sense was intact.  The examiner 
commented that, objectively, no problems were demonstrated 
and that the Veteran exhibited no focal weakness or reflex 
asymmetries.  The subjective complaints were noted as being 
out of proportion to the objective findings.  In an addendum 
drafted upon receiving MRI results, the examiner commented 
that the results were essentially normal and that the study 
in no way explained the Veteran's complaints.  The examiner 
stated that, from a neurologic standpoint, there were no 
functional limitations.

A subsequent private treatment report dated in October 2000 
indicated spinal stenosis and showed complaints of radicular 
pain.  A private report dated in February 2002 showed motor 
deficit at the ankles (3-/5, knees (3/5, and hips (3/5).  A 
September 2002 VA outpatient report indicated intact deep 
tendon reflexes and decreased sensation at the medial thigh.  

A May 2004 VA examination noted subjective decrease in of 
sensation to touch at the lateral and anterior aspects of the 
left leg.  Motor strength was 4/5 in the right lower 
extremity and 55/ in the left.  Straight leg raise was 
negative.  

The Board concludes that the overall evidence, as detailed 
above, shows no more than moderate neurologic symptomatology 
throughout the period in question, and thus the 20 percent 
evaluation already in effect from January 1, 1991, adequately 
reflects the Veteran's disability picture.  In so finding, 
the Board again points out that many of the Veteran's 
complaints were purely subjective and that competent 
evidence, especially the March 1999 VA examination, suggests 
an over-reporting of symptomatology.  In any event, none of 
the objective findings involving sensory loss, reflexes, 
motor strength or similar symptoms indicate severe neurologic 
disability, precluding an award of the next-higher 40 percent 
rating under the pre-amended version of Diagnostic Code 5293.  
Again, the Veteran is competent to report his neurologic 
symptoms, and such complaints, raised in the treatment 
records and at his hearings, are recognized.  For the reasons 
discussed, however, his own statements as to the severity of 
his low back symptomatology are not found to be credible 
here.  Accordingly, such statements do not provide a basis 
for an increased rating here.

No alternate diagnostic codes under the old version of the 
rating schedule can afford a higher rating for the low back 
disability over any portion of the rating period on appeal.  
Indeed, there is no demonstration of vertebral fracture, 
precluding application of Diagnostic Code 5285.  Similarly, 
as there is no evidence of ankylosis, Diagnostic Codes 5286 
and 5289 are not for application.  

As noted previously, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision effective September 23, 2002.  The Board 
will now consider whether an increased evaluation under these 
revised criteria is warranted for any portion of the rating 
period from September 23, 2002, onward.

As revised, for the period from September 23, 2002 to 
September 25, 2003, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as a "period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Therefore, the amended version of Diagnostic Code 
5293, as in effect from September 23, 2002 to September 25, 
2003, cannot serve as a basis for an increased rating on the 
basis of incapacitating episodes.  In reaching this 
conclusion, the Board acknowledges the Veteran's January 2005 
hearing testimony before the Board.  At that time, he 
endorsed experiencing daily periods of incapacitation, where 
he had to lay in bed for 5 to minutes.  However, there is no 
showing that such bed rest was prescribed by a doctor, and 
again, the record suggests that the Veteran is not a reliable 
historian with respect to reporting the nature and severity 
of his symptoms.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's 
low back disability.  Again, the relevant code sections for 
consideration are Diagnostic Code 5292, for limitation of 
motion of the lumbar spine, and 5295, for lumbosacral strain.  
The specific rating criteria for each have already been set 
forth and need not be repeated here.  

First considering Diagnostic Code 5292, the evidence of 
record from September 23, 2002, onward, the only report 
including comprehensive range of motion findings is the May 
2004 VA examination.  Such findings, however, although 
suggestive of severe limitation of motion on their face, were 
deemed to be unreliable.  Although it is unclear whether the 
Veteran's true disability picture represents slight or 
moderate limitation of motion, the Board will resolve 
reasonable doubt in the Veteran's favor and find that a 20 
percent rating, but no higher, is warranted for the 
orthopedic manifestations of the low back disability.  Such 
conclusion also duly accounts for additional functional 
limitation due to factors such as pain and weakness per 
DeLuca.  Again, the Board is mindful that the Veteran's 
subjective complaints indicate a high level of functional 
limitation, but again, the competent evidence leads the Board 
to conclude that these statements exaggerate the true 
disability picture.  

Based on the foregoing, the Board concludes that the record 
supports a finding of moderate limitation of motion.  
Accordingly, a 20 percent rating under Diagnostic Code 5292 
is warranted.  Moreover, for the reasons already discussed, a 
rating in excess of that amount is not warranted under 
Diagnostic Code 5295 for lumbosacral strain, or under any 
other orthopedic-based diagnostic code.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

The neurologic findings shown in the outpatient treatment 
records have been described previously.  It has also been 
noted that, as with the orthopedic symptoms, the Veteran's 
complaints have been found to be out of proportion with the 
objective findings shown.  In fact, the VA examiner in April 
1999 stated that, from a neurologic standpoint, there were no 
functional limitations.  The Board acknowledges, however, 
that a subsequent September 1999 MRI did confirm disc 
disease, specifically, disc bulges at L3-L4 ad L4-L5.  It is 
also recognized that a VA examiner in July 1998 presumed that 
foot drop symptoms were attributable to the low back 
disability, though this finding was equivocal and thus is 
deemed to be outweighed by the later, stronger statements of 
the April 1999 VA examiner who found no associated neurologic 
manifestations.  In any event, resolving reasonable doubt in 
the Veteran's favor, the Board finds that the evidence is in 
equipoise as to the question of whether any neurologic 
symptomatology is a component of the service-connected lumbar 
disability.  The Board, however, will not resolve doubt as to 
the severity of such disability.  Due to the extensive 
competent evidence indicating that the Veteran has inflatedly 
described his symptoms, the Board determines that a 
compensable evaluation for the neurologic manifestations of 
his low back disability is not warranted.  Rather, the 
neurologic findings are determined to indicate a disability 
picture of less than 10 percent disabling under 38 C.F.R. 
§ 4.124a.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  It has been determined that the veteran is 
entitled to a 20 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
no more than a noncompensable evaluation for the neurologic 
manifestations.  Under such circumstances, assignment of 
separate evaluations for orthopedic and neurologic 
manifestations is not for application.  Rather, the Veteran 
remains entitled to the single, 20 percent evaluation already 
in effect.  Again, as extensively discussed earlier in this 
decision, there is no basis for a rating in excess of that 
amount under any pre-amended provisions of the rating 
schedule.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2008).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Here, ankylosis, or functional limitation comparable 
therewith, has not been demonstrated.  Thus, based on the 
analysis of those criteria set forth above, the veteran 
remains entitled to no more than a 40 percent evaluation for 
the orthopedic manifestations of his service-connected 
spondylolisthesis for the period from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate  Diagnostic Code.  Thus, the 10 percent separate 
rating established beginning September 23, 2002, remains 
intact.  For the reasons already discussed, the evidence 
fails to support assignment of a separate rating for the 
veteran's neurologic manifestations of his back disability 
because, after discounting the Veteran's over-reported 
symptomatology, the objective findings do not reflect a 
disability picture commensurate with even a 10 percent 
evaluation for mild symptomatology under any relevant 
diagnostic code contained within 38 C.F.R. § 4.124a.  

In conclusion, then, there is no basis for an increased 
evaluation for the Veteran's low back disability over any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, consideration has also been given regarding whether 
the schedular evaluation is inadequate, thus requiring that 
the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 115-116.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
low back disability, but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder. 

In this case, the Veteran has asserted an inability to work 
as a result of his low back disability as noted, for example, 
in his December 1993 Board hearing transcript.  Moreover, the 
evidence does contain clinical findings that the Veteran was 
unable to work.  For example, the VA examiner in July 1998 
found that the Veteran was unemployable due to his low back 
disability.  The record also reflects an award of disability 
benefits from the Social Security Administration (SSA) for 
low back disability.  In this regard, however, the Court has 
held that the Board is not bound by the findings of 
disability and/or unemployability made by other Federal 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  Moreover, other evidence of record, 
including VA examinations in March 1999, April 1999, and May 
2004, which are found to be highly probative, indicate that 
the Veteran's subjective complaints and his effort in 
performing range of motion testing created an impression of a 
disability picture much more severe than actually 
demonstrated by other objective evidence.  Because the 
findings of unemployability appear to be based, at least in 
part, on such exaggerated complaints and inaccurate range of 
motion findings, the Board concludes that there is no need 
for extraschedular referral in this case.  In essence, the 
July 1998 VA opinion on employability is found to lack 
probative value because it was predicated on misinformation 
from the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

The evidence further fails to demonstrate that the Veteran 
has required frequent hospitalization due to service-
connected disorders.  In this regard, it is noted that a 
temporary total rating has already been awarded from November 
26, 1990, to January 1, 1991, pursuant to 38 C.F.R. § 4.29, 
thus appropriately compensating the Veteran for a period of 
hospitalization at that time.  In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.

II.  Service Connection 

In a statement dated in October 1992 and received by the RO 
in August 1993, the Veteran claimed entitlement to service 
connection for an eye disability, a left foot disability and 
a dental disability.  It appears that no action was taken by 
the RO at that time.  In June 2001 the Veteran again claimed 
service connection for eye, left foot and dental 
disabilities.  Such claims were denied in a March 2003 rating 
decision.  The next month, in April 2003, the Veteran 
submitted a communication stating, "I feel that the 
following conditions should be service connected:  eye 
condition, teeth, left leg."  A subsequent letter, received 
in May 2003, inquired as to the "three appeal(s)" that 
began in 1993.  In February 2004, the RO issued a rating 
action confirming the prior denial of the eye, left foot, and 
dental claims.  A notice of disagreement was received in 
March 2004, a statement of the case was issued in April 2004, 
and a substantive appeal was received in July 2004.

Resolving any reasonable doubt in the Veteran's favor, one or 
both of the 2003 communications is construed as a notice of 
disagreement pursuant to 38 C.F.R. § 20.201.  In so 
concluding, the Board notes the close proximity between the 
Veteran's 2003 letters and the adverse determination in March 
2003, as well as the reference to the original claim in 1993, 
which the Veteran appears to have believed was already on 
appeal.  

As it has been determined that a timely notice of 
disagreement was submitted with respect to the initial denial 
of service connection in March 2003, that adjudication did 
not become final.  Moreover, although the July 2004 
substantive appeal was not timely received as relating to the 
March 2003 rating decision, the Board may waive such timely 
filing, even if the veteran has not submitted a request for 
extension of the time period in which to file the substantive 
appeal.  Beyrle v. Brown, 9 Vet. App. 24, 27 (1996) (citing 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file 
a timely substantive appeal does not automatically foreclose 
an appeal, render a claim final, or deprive the Board of 
jurisdiction over an appeal initiated by the timely filing of 
an NOD).

Based on the foregoing, it is determined that the March 2003 
original denial of service connection for left foot, eye, and 
dental disabilities is the rating decision on appeal, 
obviating the need for new and material evidence under the 
provisions of 38 C.F.R. § 3.156(a).  Accordingly, the issues 
will all be addressed on the merits, as indicated on the 
title page of this decision.  The Board again notes that the 
left foot claim will be addressed in the remand portion of 
the decision.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  Continuity of 
symptoms, however, is required where a condition in service 
is noted but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Eye Disorder

The Veteran is claiming entitlement to service connection for 
an eye disorder.  In evaluating the claim, his service 
treatment records have been reviewed.  Such records include a 
December 1985 enlistment examination indicating normal 
findings.  The Veteran denied eye trouble in a report of 
medical history completed at that time.  During service, a 
July 1986 record showed complaints of bilateral eye pain 
times 4 to 5 days, with drainage.  The diagnosis was 
probable/sinusitis, conjunctivitis.  Next, an August 1986 
record indicated that the Veteran had suffered closed head 
trauma after slipping and falling on a wet floor, striking 
the back of his head.  He denied visual complaints.  Also in 
service, a January 1987 record indicated a four-month history 
of dizzy spells, accompanied by blurred vision and 
sensitivity to bright lights.  A February 1987 discharge 
summary from the Naval Hospital in San Diego indicated that a 
CT scan of the head had been normal.  No eye disorder or 
other head/neurologic disorder was diagnosed.  To the 
contrary, the only diagnosis rendered was hypertension.  A 
March 1987 separation examination showed no abnormalities of 
the eyes.

Following separation from service, a July 1994 document 
associated with a disability determination of the SSA 
indicated complaints of eye problems.  An internal medicine 
consult dated in August 1998 and performed in conjunction 
with the SSA claim showed that there was no blurred vision.  
No other findings referable to the eyes were noted and no eye 
disorder was diagnosed. A VA neurologic examination in April 
1999 also showed normal eye findings.  Hypertensive 
retinopathy was noted in an August 2001 VA clinical record.  
A September 2001 VA eye examination contained a diagnosis of 
mild hypertensive retinopathy in both eyes.  The examiner 
also diagnosed anterior cortical cataracts, greater in the 
right eye than the left, not of traumatic type.  It was noted 
that such condition had no affect on the Veteran's vision.  
Finally, presbyopia was diagnosed.  The etiology of the eye 
disorders (aside from the retinopathy, which clearly was 
related to hypertension) was not addressed by the examiner.  

Private medical records dated in 2002 revealed treatment for 
cataracts, but did not address their etiology.  A cataract 
extraction was performed in September 2002.  

After reviewing the evidence of record, as described in 
pertinent part above, there is no support for a grant of 
service connection for an eye disorder.  First, regarding the 
diagnosis of presbyopia, the Board notes that in the absence 
of a superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia, presbyopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection. 38 C.F.R. § 3.303(c).  Here there is no 
evidence to suggest a superimposed disease or injury with 
respect to the congenital presbyopia.  Accordingly, a grant 
of service connection is precluded for that condition.  

Regarding the hypertensive retinopathy and cataracts, there 
is no evidence causally relating such disorders to active 
service, and it is noted that the Veteran is not service-
connected for hypertension.  Although some eye treatment was 
shown in service, such treatment involved acute and 
transitory conditions that resolved without residuals prior 
to separation, as evidenced by the normal discharge 
examination and the lengthy absence of documented post-
service treatment.  Indeed, retinopathy and cataracts were 
first manifest in 2001, well over a decade following the 
Veteran's separation from active service.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It is 
acknowledged that the veteran is competent to give evidence 
about the symptoms he experienced. See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  He has not, however, here expressly 
endorsed a continuity of eye symptomatology dating back to 
active service.  Therefore, continuity is not here 
established, either by the medical evidence or by the 
Veteran's statements.  Moreover, no competent medical 
professional has found a casual relationship between any 
current eye disorder and active service.  

The Veteran himself may believe that his current eye problems 
are due to active service.  The September 2001 VA eye 
examination included the Veteran's reported history of 
slipping and falling on a wet floor during service, which was 
documented in the service treatment records.  To the extent 
he contends that this incident resulted in his current 
disability, it is noted that such etiological question 
involves complex medical issues that he is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In sum, there is no basis for a grant of service connection 
for a bilateral eye disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Dental Disorder

Regarding the Veteran's dental claim, his December 1985 
enlistment examination showed his dental condition to be 
acceptable.  During service, in December 1986, the Veteran 
was involved in a motor vehicle accident while intoxicated.  
No dental injury was indicated in the treatment records.  The 
Veteran's discharge examination in March 1987 showed no 
missing teeth, but indicated that teeth # 10, 12, and 24 were 
restorable.  Under "remarks and additional dental defects 
and diseases," the notation "type 2, class 3" is seen.  No 
further information regarding the Veteran's dental status was 
provided.  Moreover, it is noted that, although the Veteran 
reported having fallen on his face on two occasions during 
service, as indicated in the transcript to his January 2005 
Board hearing, he denied having received any treatment while 
on active duty.  

Following separation from service, the Veteran submitted a VA 
Form 21-4176, in which he indicated that his teeth were 
bleeding following the December 1986 motor vehicle accident.  
A March 2003 Administrative Decision by the RO concluded that 
the injuries sustained in the December 1986 accident were not 
incurred in the line of duty and were due to willful 
misconduct.  

The Veteran was afforded a VA dental examination in November 
2001.  The examination report indicated that teeth #9 and 24 
were missing and had been replaced, and the examiner noted 
that the bridge on the latter tooth was defective at that 
time.  There was no functional impairment and no limitation 
of the inter-incisal range of motion.  There were no abnormal 
jaw sounds.  Following the evaluation, the examiner made no 
diagnosis and the examiner simply noted that there was no 
showing of any dental trauma.  No other competent evidence of 
record shows otherwise.  

Again, the Veteran is claiming entitlement to service 
connection for a dental disorder.  In this regard, the Court 
has specifically held that a claim for service connection for 
a dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

Thus, in the current case, adjudication of the veteran's 
claim for service connection must also include consideration 
of service connection for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) (holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.

The criteria for establishing entitlement to service 
connection have already been set forth and need not be 
repeated here.  It is noted, however, that the dental 
conditions for which service-connected compensation benefits 
are available are set forth under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916 and include disability such as 
limited motion of temporomandibular articulation and loss of 
the mandible.  The evidence here does not show these dental 
disabilities or any others contemplated under 38 C.F.R. 
§ 4.150.  It is further noted that, with respect to any 
dental injury claimed to have arisen from the December 1986 
motor vehicle accident, the Veteran is precluded from any 
award of compensation due to the RO's March 2003 
administrative finding of willful misconduct.  For these 
reasons, entitlement to service-connection for compensation 
purposes must be denied.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 
(2008).

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c) (2008).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will be service- connected 
if they were filled or extracted after 180 days or more of 
active service.

(2) Teeth noted as filled at entry will be service- connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service- 
connected.

(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.

(5) Teeth noted at entry as non- restorable will not be 
service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates the following dental conditions will not be 
considered service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service- 
connected only if they were extracted after 180 days or more 
of active service. 38 C.F.R. § 3.381.

Again, the evidence of record does not expressly demonstrate 
in-service dental treatment, to include fillings or 
extractions.  However, the record is unclear as to many 
points related to 38 C.F.R. § 3.381 analysis.  For example, 
it is clear that teeth #9 and 24 are missing.  It is also 
clear that there was no in-service trauma.  It is not known, 
however, whether such missing teeth are due to periodontal 
disease, dental caries, or some other cause.  Moreover, it is 
not known exactly when the teeth became displaced and when 
the missing teeth were filled.  Additionally, the notations 
on the separation examination do suggest some in-service 
treatment, but as noted before, this is not confirmed in the 
treatment records.  The Board, however, concludes that 
despite this lack of clarity, a grant of service connection 
for the purposes of outpatient dental treatment is not 
warranted here.  Indeed, as will be discussed below, even if 
it is assumed that the criteria under 38 C.F.R. § 3.381 have 
been satisfied, this in itself would not automatically 
entitle the Veteran to a grant of service connection for 
outpatient dental treatment purposes.  Rather, such an award 
would only be appropriate if the provisions of 38 C.F.R. 
§ 17.161 are also met.  See 38 C.F.R. § 3.381(a).  Such 
provisions have not here been satisfied, as will be explained 
below.  

The Board notes that 38 C.F.R. § 17.161 sets forth classes of 
eligibility for dental treatment.  Under 38 C.F.R. § 
17.161(a), addressing Class I eligibility, it is provided 
that those having a service-connected compensable dental 
disability or condition may be authorized dental treatment as 
necessary to maintain oral health and masticatory function.

In the present case, the Veteran does not have a compensable 
service-connected dental disability (i.e., a disability under 
38 C.F.R. § 4.150 that is rated as 10 percent disabling or 
higher).  As such, the requirements for Class I eligibility 
have not been met.  

Under 38 C.F.R. § 17.161(b), concerning Class II eligibility, 
it is provided that those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition.  

In evaluating the above provision, the Board finds that the 
phrase "service-connected noncompensable dental condition or 
disability," in this context, encompasses not only 
disabilities assigned a noncompensable evaluation under any 
diagnostic code found at 38 C.F.R. § 4.150, but also includes 
any disability for which the Veteran meets the requirements 
for outpatient treatment under 38 C.F.R. § 3.381.  Thus, in 
this case, a service-connected noncompensable dental 
condition or disability is found to exist.  As set forth 
under 38 C.F.R. § 17.161(1)(b), however, in order to gain 
Class II eligibility, the following additional conditions 
must also be met:

*	active duty service of at least 90 days in the Persian 
Gulf War in which the Veteran was discharged or released 
under conditions other than dishonorable; or

*	any other period of active service of not less than 180 
days in which the Veteran was discharged or released 
under conditions other than dishonorable; and

*	the certificate of discharge or release does not bear a 
certification that the Veteran was provided, within the 
90-day period immediately before such discharge or 
release, a complete dental examination (including dental 
x-rays) and all appropriate dental treatment indicated 
by the examination to be needed; and

*	an application for treatment is made within 90 days 
after such discharge or release; and

*	a VA dental examination is completed within 6 months 
after discharge or release, unless delayed through no 
fault of the Veteran.

Here, the Veteran did not file an application for dental 
treatment within 90 days of his discharge from active duty in 
March 1987.  Accordingly, the requirements for Class II 
eligibility have not been met and outpatient treatment cannot 
be awarded on this basis.  

To be entitled to eligibility for outpatient dental treatment 
under Class II (a), the evidence must demonstrate combat 
wounds or in-service dental trauma.  Such has not been shown 
here, precluding an award on this basis.

For receive outpatient dental treatment under Class II (b) 
and Class II(c), the Veteran must have been detained or 
interned as a prisoner of war, which is not the case here.  
Moreover, there are no other relevant classes of dental 
treatment under 38 C.F.R. § 17.161 with respect to the 
Veteran in this case.    

In sum, the evidence of record does not establish that the 
Veteran qualifies for any class of dental treatment outlined 
under 38 C.F.R. § 17.161.  Therefore, regardless of whether 
the criteria under 38 C.F.R. § 3.381 have been met, an award 
of outpatient dental treatment is not warranted here.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a higher initial rating for disc disease of 
the lumbosacral spine with strain, evaluated as 
noncompensably disabling prior to April 14, 1988, as 10 
percent disabling from April 14, 1988, until November 26, 
1990, and as 20 percent disabling from January 1, 1991, is 
denied.

Entitlement to service connection for a bilateral eye 
disorder is denied.

Entitlement to service connection for a dental disorder is 
denied.


REMAND

Regarding the claim of entitlement to service connection for 
a left foot disorder, the Board finds that additional 
development is required, for the reasons discussed below.

The Veteran's December 1985 enlistment examination revealed 
asymptomatic pes planus.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

Because pes planus was noted as having preexisted active 
service, the presumption of soundness is not for application.  
Rather, the question for consideration is whether such 
preexisting disability was aggravated by service.  In this 
case, an August 2001 VA examination diagnosed chronic plantar 
fasciitis of the left foot with recurrent acute exacerbations 
associated with pes planus.  The examiner, however, did not 
expressly consider whether the current foot disability 
represented an aggravation of the preexisting pes planus.  
Under the circumstances of this case, such an opinion is 
found to be critical to the claim and must therefore be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination.  All diagnoses 
referable to the left foot should be 
noted.  For each diagnosed left foot 
disability, the examiner should state 
whether it is at least as likely as not 
that current disability represents a 
permanent worsening of the Veteran's 
preexisting pes planus, beyond the 
natural progression of the disorder.  For 
any disabilities not found attributable 
to the preexisting pes planus, the 
examiner should state whether it is at 
least as likely as not that they are 
causally related to any incident of 
active service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with this request.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


